Case 08-28225         Doc 2196     Filed 01/25/21 Entered 01/25/21 15:56:22             Desc Main
                                   Document      Page 1 of 14



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                                 )   Chapter 7 Liquidation
                                                       )   Case No. 08-28225, et al.
LANCELOT INVESTORS FUND, L.P., et al.                  )   (Jointly Administered)
                                                       )
                  Debtor.                              )   Hon. Jacqueline P. Cox Presiding
______________________________________                 )   Hearing Date: February 23, 2021
                                                           Hearing Time: 1:00 p.m.


                                      NOTICE OF MOTION


TO: ATTACHED SERVICE LIST:

       PLEASE TAKE NOTICE that on February 23, 2021, at 1:00 p.m., I will appear before
the Honorable Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the
Fifteenth Interim Fee Application Of Huron Consulting Services, LLC As Financial
Advisors To The Trustee For Compensation And Reimbursement Of Expenses For The
Period From June 1, 2020 Through September 30, 2020, copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

      To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting
ID 1612732896. (3) Enter the passcode 778135.

         To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-
         828-7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.

         When prompted identify yourself by stating your full name.

         To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
         Judges.

         If you object to this motion and want it called on the presentment date above, you may
         file a Notice of Objection no later than two (2) business days before that date. If a Notice
         of Objection is timely filed, the motion will be called on the presentment date. If no
         Notice of Objection is timely filed, the court may call the matter regardless.
Case 08-28225       Doc 2196   Filed 01/25/21 Entered 01/25/21 15:56:22        Desc Main
                               Document      Page 2 of 14



                                        RONALD R. PETERSON, Chapter 7 Trustee of the
                                        Bankruptcy Estate of Lancelot Investors Fund, L.P.,
                                        et al.,


                                        BY:           /s/ Ronald R. Peterson
                                                          Ronald R. Peterson
Ronald R. Peterson (2188473)
Landon S. Raiford (6297473)
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
PH: 312/222-9350
FAX: 312/527-0484
Email: RPeterson@jenner.com

Counsel for the Trustee

Dated: January 25, 2021




                                           2
Case 08-28225        Doc 2196    Filed 01/25/21 Entered 01/25/21 15:56:22            Desc Main
                                 Document      Page 3 of 14



                                CERTIFICATE OF SERVICE

       I, Ronald R. Peterson, certify under penalty of perjury under the laws of the United States

of America that I served a copy of this notice and the attached motion on each entity shown on

the attached list at the address shown and by the method indicated on the list on January 25,

2021, at 4:00 p.m.




                                                        /s/Ronald R. Peterson               _
                                                          Ronald R. Peterson
Case 08-28225       Doc 2196     Filed 01/25/21 Entered 01/25/21 15:56:22             Desc Main
                                 Document      Page 4 of 14



                                       SERVICE LIST

                           Mailing Information for Case 08-28225
                                 Electronic Mail Notice List


The following is the list of parties who are currently on the list to receive email
notice/service for this case.


       Via ECF Notification:

      R Scott Alsterda rsalsterda@nixonpeabody.com
      Margaret M Anderson panderson@foxswibel.com,
       cjelks@foxswibel.com;bkdocket@foxswibel.com
      David Audley audley@chapman.com, benz@chapman.com
      Ronald Barliant ronald.barliant@goldbergkohn.com,
       kristina.bunker@goldbergkohn.com
      Leslie Allen Bayles leslie.bayles@bryancave.com
      Stephen T. Bobo sbobo@reedsmith.com, bankruptcy-2628@ecf.pacerpro.com
      Saskia N Bryan sbryan@llflegal.com
      Timothy R Casey timothy.casey@faegredrinker.com
      Robert B. Christie christier@gtlaw.com,
       liabol@gtlaw.com;CHILitDock@GTLAW.com;daltonli@contract.gtlaw.com
      Rosanne Ciambrone rciambrone@duanemorris.com,
       jkahane@duanemorris.com;autodocketchi@duanemorris.com;rpdarke@duanemorris.co
       m;jjohnson3@duanemorris.com
      Scott R Clar sclar@cranesimon.com,
       mjoberhausen@cranesimon.com;asimon@cranesimon.com
      Nathan F Coco ncoco@mwe.com
      Mark A Cody macody@jonesday.com
      William J Connelly wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com
      Randall A Constantine rconstantine@mcbenefitslaw.com,
       TTraylor@mcbenefitslaw.com;LCobb@MCBenefitsLaw.com
      Aaron Davis aaron.davis@bclplaw.com,
       CHDocketing@bclplaw.com;kathryn.farris@bclplaw.com
      Theresa L Davis tdavis@loeb.com, mjawor@reedsmith.com;bankruptcy-
       2628@ecf.pacerpro.com
      Theresa L Davis tdavis@reedsmith.com, mjawor@reedsmith.com;bankruptcy-
       2628@ecf.pacerpro.com
      Thomas D Donofrio tdd@merlolaw.com
      Bruce C. Dopke bdopke@stahlcowen.com, bruce@dopkelaw.com
      David R Doyle daviddoyle@cozen.com, david-doyle-7943@ecf.pacerpro.com
      William A. Evanoff wevanoff@sidley.com, efilingnotice@sidley.com;william-
       evanoff-4220@ecf.pacerpro.com
      Nancy G Everett neverett@winston.com, ECF_Bank@winston.com
Case 08-28225    Doc 2196    Filed 01/25/21 Entered 01/25/21 15:56:22      Desc Main
                             Document      Page 5 of 14



     Steven M Feder steve@federlawfirm.com,
      deidre@federlawfirm.com;beckett@federlawfirm.com
     Robert M Fishman rfishman@cozen.com, robert-fishman-9859@ecf.pacerpro.com
     Kenneth Flaxman kennyflaxman@gmail.com
     Marcus D Fruchter mfruchter@honigman.com,
      rshumard@honigman.com,litdocket@honigman.com,central@sw.com
     Sheryl A Fyock sfyock@llflegal.com
     Jeffrey L. Gansberg jgansberg@muchshelist.com
     Aaron Gavant agavant@mayerbrown.com
     Carol V Gilden cgilden@cohenmilstein.com, lhoeksema@cohenmilstein.com
     Adam B Goodman agoodman@goodtov.com
     Brian M. Graham bmgrahampack@sbcglobal.net
     Douglas M Grom gromd@gtlaw.com,
      CHILitDock@GTLAW.com;MitchellK@gtlaw.com
     Bojan Guzina bguzina@sidley.com
     John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
     Timothy Hardwicke chefiling@lw.com
     James B Heaton III jb.heaton@bartlit-beck.com, amanda.saliga@bartlit-beck.com
     Roger J. Higgins rhiggins@rogerhigginslaw.com
     Timothy W Hoffmann thoffmann@jonesday.com
     Albert L Hogan al.hogan@skadden.com,
      chdocket@skadden.com;thoufiq.kutty@skadden.com
     Stephanie K. Hor-Chen schen@vedderprice.com
     Andrew Jones andrew@ajoneslaw.com
     Gregory J Jordan gjordan@jz-llc.com, jordan.gregoryr99818@notify.bestcase.com
     Edward T Joyce ejoyce@joycelaw.com,
      mccarey@joycelaw.com;kcallahan@joycelaw.com;jdoherty@joycelaw.com
     Edward T Joyce ejoyce@joycelaw.com,
      mccarey@joycelaw.com;kcallahan@joycelaw.com;jdoherty@joycelaw.com
     Mohsin N Khambati mkhambati@dl.com, courtalert@dl.com
     Michael H King michael.king@lockelord.com,
      edith.klopp@lockelord.com;ecffilings@edwardswildman.com
     Nicolette N Kmiecik nkmiecik@henderson-lyman.com
     Thoufiq A Kutty tkutty@skadden.com, chdocket@skadden.com
     Michael J La Mare mlamare@sidley.com
     Hugh P Lambert cpeterson@thelambertfirm.com, rlobrano@thelambertfirm.com
     Oliver J Larson oliverlarson@hotmail.com
     Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
     Joanne Lee jlee@foley.com
     Douglas J. Lipke dlipke@vedderprice.com,
      ecfdocket@vedderprice.com;7610@ecf.pacerpro.com;doug-lipke-
      7162@ecf.pacerpro.com
     Sara E Lorber slorber@wfactorlaw.com,
      slorber@ecf.inforuptcy.com;nbouchard@wfactorlaw.com;bharlow@wfactorlaw.com
     Michael Luskin luskin@hugheshubbard.com



                                          2
Case 08-28225    Doc 2196    Filed 01/25/21 Entered 01/25/21 15:56:22     Desc Main
                             Document      Page 6 of 14



     Jeff J Marwil jmarwil@proskauer.com,
      mzerjal@proskauer.com;ctheodoridis@proskauer.com;sma@proskauer.com;npetrov@pr
      oskauer.com
     Anand C. Mathew acm@thepmlawfirm.com, pmlaw@ecf.courtdrive.com
     Michael L Molinaro michael.molinaro@akerman.com, kelley.evans@akerman.com
     Calida A Motley cmotley@proskauer.com
     Gerald F. Munitz gmunitz@nealwolflaw.com,
      nwolf@nealwolflaw.com;dwolski@nealwolflaw.com;dgramlich@nealwolflaw.com
     Jill O'Donovan jodonovan@wwmlawyers.com, kduewerth@wwmlawyers.com
     Paul B O'flaherty poflaherty@lawchicago.net
     Ethan Ostrow ostrowe@gtlaw.com
     Gregory Otsuka gregoryotsuka@paulhastings.com
     Michael W Ott michael.ott@icemiller.com
     Michael W Ott mott@schiffhardin.com
     Robert J Palmersheim rjp@thepmlawfirm.com, pmlaw@ecf.courtdrive.com
     Rowena T Parma rparma@joycelaw.com,
      kcallahan@joycelaw.com;mccarey@joycelaw.com;etjfirmdocket@yahoo.com
     Felicia Gerber Perlman fperlman@mwe.com
     Nancy A Peterman petermann@gtlaw.com,
      chilitdock@gtlaw.com;greenbergc@gtlaw.com;stibbep@gtlaw.com
     Ronald Peterson rpeterson@jenner.com, lraiford@jenner.com,PJacobs@jenner.com
     Ronald Peterson rpeterson@jenner.com, lraiford@jenner.com,PJacobs@jenner.com
     Ronald R Peterson rpeterson@jenner.com,
      rpeterson@ecf.axosfs.com;docketing@jenner.com
     Ann E Pille apille@reedsmith.com, apille@reedsmith.com;bankruptcy-
      2628@ecf.pacerpro.com
     Richard B. Polony rpolony@hinshawlaw.com,
      sedelmai@hinshawlaw.com,courtfiling@hinshawlaw.com,cortiz@hinshawlaw.com
     Steven J Roeder sjr@willmont.com, denise@willmont.com
     Stuart M Rozen srozen@mayerbrown.com,
      fhyman@mayerbrown.com;mott@mayerbrown.com
     Eliot G Schencker egs@mkimlaw.com
     Vincent Paul Schmeltz III vschmeltz@dl.com, jzipfel@btlaw.com;jlennon@btlaw.com
     Ryan T Schultz rschultz@foxswibel.com, bkdocket@fslc.com
     Ryan T Schultz rschultz@fslc.com, bkdocket@fslc.com
     Ryan T Schultz rschultz@fslc.com, bkdocket@fslc.com
     Sean T Scott stscott@mayerbrown.com, mlotito@mayerbrown.com
     David B Shafer dshafer@jonesday.com
     Brian L Shaw bshaw@cozen.com, brian-shaw-
      5749@ecf.pacerpro.com;cknez@cozen.com
     Jordan D Shea jshea@hinshawlaw.com, bmcdowell@hinshawlaw.com
     Michael B Slade mslade@kirkland.com,
      gary.vogt@kirkland.com;cassandra.milleville@kirkland.com
     Michael J. Small msmall@foley.com, thardy@foley.com;DocketFlow@foley.com
     Catherine J Spector cspector@proskauer.com,
      pchrostek@proskauer.com;prdocketing@proskauer.com;mhagen@proskauer.com

                                         3
Case 08-28225    Doc 2196    Filed 01/25/21 Entered 01/25/21 15:56:22     Desc Main
                             Document      Page 7 of 14



     Howard J Stein hsteinlaw@aol.com
     Jerry L Switzer jswitzer@polsinelli.com,
      chicagodocketing@polsinelli.com,cbrennan@polsinelli.com
     Michael S Terrien mterrien@jenner.com,
      shardgrovekoleno@jenner.com;docketing@jenner.com
     William W Thorsness wthorsness@vedderprice.com,
      ecfdocket@vedderprice.com;ewatt@vedderprice.com;7610@ecf.pacerpro.com;william-
      thorsness-6297@ecf.pacerpro.com
     Kelley Tibble akaton@reedsmith.com
     Jason M Torf jason.torf@icemiller.com
     Jessica Tovrov jessica@tovrovlaw.com
     Grayson T Walter gwalter@proskauer.com
     John R Weiss jrweiss@duanemorris.com, autodocketchi@duanemorris.com
     John R Weiss jrweiss@duanemorris.com, autodocketchi@duanemorris.com
     Andrew E Weissman andrew.e.weissman@gmail.com,
      olivia.fuentes@sfnr.com;docket@sfnr.com
     Neal L Wolf nwolf@hansonbridgett.com
     Travis B Wolfinger twolfinger@fhslc.com
     Thomas C. Wolford twolford@ngelaw.com, ecfdocket@ngelaw.com
     Derek L Wright dlwright@foley.com,
      khall@foley.com;dvictor@foley.com;thardy@foley.com
     Scott R Zemnick szemnick@vpcadvisors.com
     Richard G Ziegler , courtnotification@mayerbrown.com
     Richard G. Ziegler rziegler@mayerbrown.com, courtnotification@mayerbrown.com
     Richard G. Ziegler rziegler@mayerbrown.com, courtnotification@mayerbrown.com
     Jonathan Zinman jzinman@soluslp.com




                                         4
Case 08-28225        Doc 2196     Filed 01/25/21 Entered 01/25/21 15:56:22          Desc Main
                                  Document      Page 8 of 14



                         IN THE UNITED STATES BANKRUPTCY
                        COURT FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION

_________________________________________________
In re:                                    )                  Chapter 7
                                          )
LANCELOT INVESTORS FUND, L.P., et al.,    )                  Case No. 08-28225, et al.
                                          )                  (Jointly Administered)
                                          )
                  Debtor.                 )                  Hon. Jacqueline P. Cox Presiding
_________________________________________ )



          FIFTEENTH INTERIM FEE APPLICATION OF HURON CONSULTING
             SERVICES, LLC AS FINANCIAL ADVISORS TO THE TRUSTEE
             FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
         FOR THE PERIOD FROM JUNE 1, 2020 THROUGH SEPTEMBER 30, 2020

         Huron Consulting Services, LLC (“Huron” or the “Applicant”), hereby files its Fifteenth

Interim Fee Application (the “Application”) for Compensation and for Reimbursement of

Expenses as Financial Advisors to the Trustee (the “Trustee”) for allowance of reasonable interim

compensation in the amount of $39,649.50 for 68.1 hours of professional services rendered by

Applicant to the Trustee for the period for the period of J u n e 1 , 2 0 2 0 through September

30, 2020 (this “Compensation Period”). Attached as Exhibit A is a fee application summary

sheet as required by the Executive Office of the U.S. Trustee’s Guidelines (the “Guidelines”)

dated March 22, 1995, as amended January 30, 1996. In support of this Application, Huron

states the following:

                                            BACKGROUND

1.       On October 20, 2008 (the “Petition Date”), the above-captioned debtors (the “Debtors”)

filed with this Court voluntary petitions for relief under Chapter 7 of the Bankruptcy Code.

Shortly thereafter, the United States Trustee for the Northern District of Illinois appointed
Case 08-28225       Doc 2196      Filed 01/25/21 Entered 01/25/21 15:56:22           Desc Main
                                  Document      Page 9 of 14



Ronald R. Peterson as Trustee.

2.    This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§ 157 and

1334. Consideration of this Application is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue of the Debtors’ chapter 7 cases and this Application in this District is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

3.    The bases for the relief requested herein are §§ 105(a) and 331 of the Bankruptcy Code.

4.    The Debtors consist of 19 related entities engaged in the operation of related hedge funds

or special purpose vehicles. As of October 11, 2008, the Debtors collectively purportedly had

assets with a value of $1.8 billion and liabilities of $276 million.

5.    Approximately $1.5 billion of the Debtors’ assets purportedly consist of loans to or

investments in Petters Group Worldwide and related entities (the “Petters Entities”).

6.    On October 3, 2008, Tom Petters, primary manager of the Petters Entities, was arrested

and charged in a criminal complaint with mail and wire fraud, money laundering and obstruction

of justice for his actions. Subsequently, several employees of the Petters Entities have pleaded

guilty for their role in the scheme.

7.    The Petters Entities have sought relief under chapter 11 of the Bankruptcy Code in order

to reorganize and/or preserve their operations, sell assets and preserve potential avoidance and

claims. The Petters Entities continue to operate their businesses as debtors-in-possession.

8.    In addition to their investment in the Petters Entities, the Debtors also made risky loans

including subprime loans to “buy here/pay here” used car dealerships, and commercial real estate

investments.

9.    On October 1, 2015, the Trustee filed an Application to Retain Huron Consulting Services,

LLC as Financial Advisors retroactive to August 31, 2015 (the “Employment Application”). On
Case 08-28225         Doc 2196    Filed 01/25/21 Entered 01/25/21 15:56:22             Desc Main
                                  Document     Page 10 of 14



October 8, 2015, this Court entered a Final Order Granting Motion to Retain Huron Consulting

Services, LLC retroactive to August 31, 2015 (the “Retention Order”).

10.   Huron is a firm offering financial advisory services to financially distressed and troubled

companies. Huron professionals have extensive knowledge and experience in the field of

bankruptcy, and are qualified to perform the work required in these cases.


FEES AND EXPENSES INCURRED DURING THE PERIOD JUNE 1, 2020 THROUGH
                       SEPTEMBER 30, 2020

11.   In accordance with the Administrative Order pursuant to Title 11 U.S.C. §§ 105(a), 328,

330 and 331 Establishing Procedures for Interim Compensation and Reimbursement of Expenses

of Professionals entered by this Court on November 4, 2008 (the “Administrative Order”), all

professionals retained in this case are to file with the Court a quarterly fee application, beginning

with the period ending on January 31, 2009, at four-month intervals thereafter for interim Court

approval and allowance, pursuant to § 331 of the Bankruptcy Code, of the compensation and

reimbursement of expenses sought in the monthly fee statements filed in respect of such four

month period.

12.   Applicant has requested in its previous monthly fee statements payment of 80% of fees and

100% of expenses during the Compensation Period as outlined below:

                                                                  Amount           Unpaid
                  Period                Fees       Expenses
                                                                  Received         Balance

       6/1/20 - 6/30/20                                       -
                                        8,708.00                       6,966.40      1,741.60

       7/1/20 - 7/31/20                                       -
                                        7,772.00                       6,217.60      1,554.40

       8/1/20 - 9/30/20                                       -
                                       23,169.50                      18,535.60      4,633.90

       June 2020 - Sept 2020 Totals    39,649.50              -       31,719.60      7,929.90
Case 08-28225      Doc 2196     Filed 01/25/21 Entered 01/25/21 15:56:22           Desc Main
                                Document     Page 11 of 14



13.   Attached hereto as Exhibit A are the names, titles, hourly rates and a summary of hours

charged, and the total compensation sought for the professionals whose services are being billed

during the Compensation Period in connection with this case.

14.   Attached hereto as Exhibits B thru B-2 are the hours and fees generated by the services

performed during the Compensation Period and, for each separate project category, a list of each

person providing services on the project, a statement of the number of hours spent and the

amount of compensation requested for each person on the project.

15.   Attached hereto as Exhibit C is a summary schedule of actual and necessary expenses

incurred during the Compensation Period. During the current period, Huron did not incur any

expenses.

16.   Detailed daily descriptions of services rendered by each professional during the

Compensation Period, including the hours incurred with respect to each task and the resultant

fees, have been included with Huron’s monthly fee statements. The Trustee has reviewed

and approved Huron’s monthly fee statements prior to the filing of this Application.         In

accordance with the Administrative Order, attached hereto as Exhibit D are copies of

Applicant’s monthly fee statements covering the Compensation Period. A redacted copy is being

filed with the Court, and an unredacted copy will be served to Judge’s Chambers.

17.   Pursuant to Rule 5082-1 and prior Rule 607 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the Northern District of Illinois,

Eastern Division (the “Local Rules”), Huron certifies that this Fifteenth Interim Application

complies with the requirements of Local Rule 5082-1 and prior Local Rule 607 regarding these

descriptions and in all other material respects. Summary descriptions of the services performed

by category and the related time and gross fees incurred are as follows:
Case 08-28225      Doc 2196     Filed 01/25/21 Entered 01/25/21 15:56:22             Desc Main
                                Document     Page 12 of 14



CATEGORY                                            HOURS                       AMOUNT

Claims Analysis                                       52.1                    $30,369.50

This category consists of time spent allocating revenue and expenses among the Debtors,

reviewing claims impacting recoveries to the Debtor’s estate, and analyzing possible distribution

scenarios by the Debtor’s estate. During the current period, Huron reviewed Debtors’ cash

balances for re-allocation, participated in discussions with the Trustee with regard to remaining

asset values, and updated claims analyses regarding claim assignments.

Employment / Fee Applications                         4.5                       $ 2,610.00

Huron prepared the detailed monthly fee statements and its interim fee application, as required,

to comply with the Bankruptcy Code, the Bankruptcy Rules, the Guidelines, the Compensation

Procedures and other guidelines governing the payment of professionals in this case.

Tax Analysis                                          11.5                      $ 6,670.00

Huron analyzed partner capital account ledgers prepared by the Trustee’s tax advisor and

reconciled those with claims analyses to ensure all claim transfers were included.

Total Hours and Fees                                  68.1                     $39,649.50

18.   While the above summary of the services rendered by Applicant during the

Compensation Period cannot entirely convey the full extent of the services provided to the

Trustee, such summary will give this Court a sense of the amount, breadth, and complexity of

the work performed by the Applicant and of the results achieved.

19.   Applicant expended a total of 68.1 hours during the Compensation Period at an average

blended hourly rate of approximately $582.22. Applicant made every effort to keep the time

expended to the lowest amount practicable and to have the work performed by the least

expensive professional capable of performing the tasks.
Case 08-28225       Doc 2196    Filed 01/25/21 Entered 01/25/21 15:56:22             Desc Main
                                Document     Page 13 of 14



20.   Huron submits that the foregoing services were necessary to the administration of this

Chapter 7 case, were necessary and beneficial to the estates at the time such services were

rendered and were performed without unnecessary duplication of effort or expense. Huron’s

request for compensation for the foregoing services is reflective of a reasonable and appropriate

amount of time expended in performing such services commensurate with the complexity,

importance and nature of the problem, issue or task involved.

21.   All professional services and expenses for which an allowance is requested were

performed or incurred by Applicant for and on behalf of the Trustee and not on behalf of any

other entity or party-in-interest. The fees and expenses sought by Applicant, except to the extent

prohibited by the Guidelines, are billed at rates and in accordance with practices customarily

employed by Applicant and generally accepted by Applicant’s clients.

22.   Applicant further submits that the professional services rendered as financial advisors to

the Trustee have been valuable, necessary and appropriate and have not been duplicative of

services performed by other professionals retained in this case.         Applicant believes the

compensation sought is fair and reasonable for the professional services provided in light of the

complexity of these proceedings.

23.   To the extent that time or disbursement charges for services rendered or disbursements

incurred relate to the Compensation Period but were not processed prior to the preparation of

this Application, Applicant reserves the right to request additional compensation for such

services and reimbursement of such expenses.

24.   Applicant did not incur any actual and necessary out-of-pocket expenses during the

Compensation Period.

25.   During the Compensation Period, other than pursuant to the Administrative Order, Huron
Case 08-28225   Doc 2196   Filed 01/25/21 Entered 01/25/21 15:56:22   Desc Main
                           Document     Page 14 of 14
